DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the RCE filed on 3/09/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/09/2021 has been entered.

4.	Claims 1-9, 11-13 and 15-22 are pending.
5.	Claims 1, 11 and 17 are amended.
6.	Claims 10 and 14 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 5-6, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (Pub No: US 2016/0285752 A1) in view of Knight 
(Pub No: US 2016/0248683 A1) in further view of Shen et al. (Pub No: US 2016/0380823 A1).

Regarding claim 1, Joshi teaches a method of optimizing router Quality of Service (“QoS”) functions of a an Internet router (Joshi [0016][0020] monitoring systems capable of optimizing router QoS quality of service metrics interpreted as optimizing router Quality of Service (“QoS”) functions of a an Internet router ) comprising the steps of: determining, by the Internet router, performance measurements for a network connection of the Internet router (Joshi [0025][0026] router through QoS call monitors process of network traffic on a enterprise network perform analysis to determine the metrics for call quality and performance);
calling, by the Internet router, a remote web service over the network connection to retrieve initial QoS configuration settings for the router QoS functions of the Internet router based at least in part on one or more of a connection type and a protocol of the network connection (Joshi [0025] [0050] Fig 1, Router connects to webserver interpreted as a remote web service over the network connection and retrieves QOS configuration information based on VoIP and packet-switched network communications and protocol information (e.g., TCP/IP, UDP/IP , FTP interpreted as the QoS functions allowing the Internet router to manage network traffic through the network connection (Joshi [0021][0026] QoS metrics interpreted as QoS functions allows router controlled or monitored by a communications monitoring system through network connection);
configuring, by the Internet router, the router QoS functions utilizing the retrieved initial QoS configuration settings (Joshi [0032][0048] quality metrics in QoS database and QoS call monitor process retrieves QoS call quality metric information and modify router configuration to the call quality metrics interpreted applying configuring, by the Internet router ); and
sending, by the Internet router, the performance measurements to the remote web service over the network connection (Joshi [0039][0040] Fig 1, router to transmit the QoS performance metrics through internet backbone service provider interpreted as remote web service over the network connection).
Joshi does not teach computing, by the remote web service, optimal QoS values for the router QoS functions based on the performance measurements; returning, by the remote web service, the computed optimal QoS values to the Internet router; and configuring, by the Internet router, the router QoS functions utilizing the computed optimal QoS values.
Joshi does not teach computing, by the remote web service, optimal QoS values for the router QoS functions based on the performance measurements, the optimal QoS values comprising a QoS upload speed and a QoS download speed for the network connection.
 computing, by the remote web service, optimal QoS values for the router QoS functions based on the performance measurements, the optimal QoS values comprising a QoS upload speed and a QoS download speed for the network connection (Knight [0033] [0035] To determine the optimal ISP Speed, the data router is connected to an ISP. The data router connects to a remote Internet website, such as supplier of the data router, through the Internet, and downloads a large testing data file for a long term speed test to and from the ISP (upload and download interpreted as computing, the optimal QoS values comprising a QoS upload speed and a QoS download speed for the network connection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi to incorporate the teachings of Knight .
Doing so priority is corrected to automatically provide for a data router to self configure by determining the correct available bandwidth, and configured to manage traffic with an ISP based on an actual sustainable speed. The transmission control protocol (TCP) provides reliable, error-checked way of delivering data packets between computers that are connected to the Internet. The data router shapes traffic so that data streams have a high priority and reduces the likelihood that the data router is mis-configured for actual operation.
Joshi and Knight do not teach returning, by the remote web service, the computed optimal QoS values to the Internet router; and configuring, by the Internet router, the router QoS functions utilizing the computed optimal QoS values.


However Shen teaches returning, by the remote web service, the computed optimal QoS values to the Internet router (Shen [0043][0060]Fig 4 computed QOS value, send back to the router by the remote web service): and
 configuring, by the Internet router, the router QoS functions utilizing the computed optimal QoS values (Shen [0057][0060] Fig 1, configuring the router with QoS values interpreted as configuring the router QoS functions utilizing the computed optimal QoS values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi and Knight to incorporate the teachings of Shen . Doing so combination of push and pull saves local router resources and optimizes for WAN dynamic tunnel setup. QoS policy change for a remote site does not have anything to do with forwarding table entries; it will be a challenge for a local router to know when to pull the new information and what to pull. In this remote push and local pull mode, if the local router has a dynamic tunnel to the remote site, then the updated QoS will be installed.

Regarding claim 5, Joshi, Knight and Shen teach the method of claim 1, and Joshi further teaches wherein the performance measurements comprise one or more of network latency and line speed(Joshi [0033] measure bandwidth and latency).

Regarding claim 6, Joshi, Knight and Shen teach the method of claim 1, and Joshi further teaches wherein the initial QoS configuration settings comprise one or more standard configuration commands and wherein configuring the router QoS functions utilizing the initial QoS configuration settings comprises executing the one or more standard configuration commands through a firmware of the Internet router(Joshi [0008][0025] router firmware and executes configuration instruction for QoS).

Regarding claim 11. Joshi teaches a non-transitory computer-readable storage medium comprising processor executable instructions that, when executed by a processing resource of an Internet router, cause the router to (Joshi [0025] Fig 1 processor-executable instructions that, when executed by a processing resource of a router) :
communicate with a performance testing service over the Internet to measure performance measurements for a connection of the router to the Internet(Joshi [0025][0026] router through QoS call monitors process of network traffic on a enterprise network perform analysis to determine the metrics for call quality and performance);
call a cloud-based web service over the Internet to retrieve initial Quality of Service (“QoS”) configuration settings for the router based at least in part on one or more of a connection type and a protocol of the connection(Joshi [0025] [0050] Fig 1, Router connects to webserver interpreted as a remote web service over the network connection and retrieves QOS configuration information based on VoIP and packet-switched network communications and protocol information (e.g., TCP/IP, UDP/IP , FTP interpreted as based at least in part on one or more of a connection type and a protocol of the network connection ).
configure router QoS functions of the router using the retrieved initial QoS configuration settings, the router QoS functions allowing the router to manage network traffic through the connection (Joshi [0032][0048] quality metrics in QoS database and QoS call monitor process retrieves QoS call quality metric information and modify router configuration to the call quality metrics interpreted applying configuring, by the Internet router ); and
send the performance measurements to the cloud-based web service(Joshi [0039][0040] Fig 1, router to transmit the QoS performance metrics through internet backbone service provider interpreted as send the performance measurements to the cloud-based web service).
Joshi does not teach wherein the cloud-based web service computes optimal QoS values for the router based on the performance measurements for the connection, the optimal QoS values comprising a QoS upload speed and a QoS download speed for the network connection.
However Knight teaches wherein the cloud-based web service computes optimal QoS values for the router based on the performance measurements for the connection, the optimal QoS values comprising a QoS upload speed and a QoS download speed for the network connection (Knight [0033] [0035] To determine the optimal ISP Speed, the data router is connected to an ISP. The data router connects to a remote Internet website, such as supplier of the data router, through the Internet, and downloads a large testing data file for a long term speed test to and from the ISP upload and download interpreted as computing, the optimal QoS values comprising a QoS upload speed and a QoS download speed for the network connection).

Doing so priority is corrected to automatically provide for a data router to self configure by determining the correct available bandwidth, and configured to manage traffic with an ISP based on an actual sustainable speed. The transmission control protocol (TCP) provides reliable, error-checked way of delivering data packets between computers that are connected to the Internet. The data router shapes traffic so that data streams have a high priority and reduces the likelihood that the data router is mis-configured for actual operation.
Joshi and Knight do not teach send the performance measurements to the cloud-based web service, wherein the cloud-based web service computes optimal QoS values for the router based on the performance measurements for the connection; receive the computed optimal QoS values from the cloud-based web service; and configure the router QoS functions using the computed optimal QoS values.
However Shen teaches send the performance measurements to the cloud-based web service, wherein the cloud-based web service computes optimal QoS values for the router based on the performance measurements for the connection (Shen [0043][0065] Fig 5 calculation for optimized QOS value for router by remote site, based on performance determination as shown in Fig 5 , interpreted as computing optimal QoS values for the router QoS functions); receive the computed optimal QoS values from the cloud-based web service (Shen [0043][0060]Fig 4 computed QOS value, send back to the router by the remote web service); and
configure the router QoS functions using the computed optimal QoS values (Shen [0057][0060] Fig 1, configuring the router with QoS values interpreted as configuring the router QoS functions utilizing the computed optimal QoS values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi and Knight to incorporate the teachings of Shen. Doing so combination of push and pull saves local router resources and optimizes for WAN dynamic tunnel setup. QoS policy change for a remote site does not have anything to do with forwarding table entries; it will be a challenge for a local router to know when to pull the new information and what to pull. In this remote push and local pull mode, if the local router has a dynamic tunnel to the remote site, then the updated QoS will be installed.

Regarding claim 15, Joshi, Knight and Shen teach the computer-readable storage medium of claim 11, and Joshi further teaches wherein the initial QoS configuration settings comprise one or more standard configuration commands and wherein configuring the router QoS functions using the initial QoS configuration settings comprises executing the one or more standard configuration commands through a firmware of the router (Joshi [0008][0025] router firmware and executes configuration instruction for QoS).

Regarding claim 16, Joshi, Knight and Shen teach the computer-readable storage medium of claim 11, and Joshi further teaches wherein the instructions comprise scripts, the scripts being executed by a scheduler of a firmware of the router(Joshi [0008][0025] router firmware and executes configuration instruction for QoS interpreted as the scripts being executed by a scheduler of a firmware of the router).

Regarding claim 17, Joshi teaches a system comprising:
at least one performance testing service executing on a network( Joshi [0016][0020] monitoring systems capable of optimizing router QoS quality of service metrics interpreted as optimizing router Quality of Service (“QoS”) functions of a an Internet router );
a network router operably connected to the network by a network connection and comprising a firmware, router Quality of Service “QoS” functions(Joshi [0008][0025] router firmware and executes configuration instruction for QoS).
determine performance measurements for the network connection utilizing the at least one performance testing service(Joshi [0025][0026] router through QoS call monitors process of network traffic on a enterprise network perform analysis to determine the metrics for call quality and performance);
call a web service to retrieve initial QoS configuration settings for the router QoS functions, passing one or more of a connection type and a protocol of the network connection to the web service(Joshi [0025] [0050] Fig 1, Router connects to webserver interpreted as a remote web service over the network connection and retrieves QOS configuration information based on VoIP and packet-switched network communications and protocol information (e.g., TCP/IP, UDP/IP , FTP interpreted as based at least in part on one or more of a connection type and a protocol of the network  the web service executing on a server computer on the network and configured to compute the initial QoS configuration settings for the router QoS functions based on the passed one or more of the connection type and the protocol of the network connection (Joshi [0021][0026] QoS metrics interpreted as QoS functions allows router controlled or monitored by a communications monitoring system through network connection based on connection type and the protocol of the network connection).
receive one or more configuration commands from the web service related to the initial QoS configuration settings for the router QoS functions (Joshi [0039][0040] Fig 1, router to transmit the QoS performance metrics through internet backbone service provider interpreted web service related to the initial QoS configuration settings for the router QoS functions);
execute the one or more configuration commands to configure the router QoS functions ( Joshi [0025] Fig 1 processor-executable instructions that, when executed by a processing resource of an router),
send the performance measurements to the web service over the network(Joshi [0039][0040] Fig 1, router to transmit the QoS performance metrics through internet backbone service provider interpreted send the performance measurements to the web service over the network);
receive the performance measurements from the network router(Joshi [0025][0026] Fig 1, quality and performance from the router interpreted as receive the performance measurements from the network router);
an optimization control module configured to disable the router QoS functions (Joshi [0274][0288] disabling the QOS function on the router), 
Joshi does not receive optimal QoS values from the web service, and configure the router QoS functions using the optimal QoS values; return the one or more configuration commands related to the initial QoS configuration settings to the network router;
compute the optimal QoS values based on the received performance measurements; and return the optimal QoS values to the network router.
Joshi does not teach receive optimal QoS values from the web service, the optimal QoS values comprising a QoS upload speed and a QoS download speed for the network connection.
However Knight teaches receive optimal QoS values from the web service, the optimal QoS values comprising a QoS upload speed and a QoS download speed for the network connection (Knight [0033] [0035] To determine the optimal ISP Speed, the data router is connected to an ISP. The data router connects to a remote Internet website, such as supplier of the data router, through the Internet, and downloads a large testing data file for a long term speed test to and from the ISP (upload and download interpreted as computing, the optimal QoS values comprising a QoS upload speed and a QoS download speed for the network connection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi to incorporate the teachings of Knight . Doing so priority is corrected to automatically provide for a data router to self configure by determining the correct available bandwidth, and configured to manage traffic with an ISP based on an actual sustainable speed. The transmission control 
Joshi and Shen teaches return the one or more configuration commands related to the initial QoS configuration settings to the network router; compute the optimal QoS values based on the received performance measurements; and return the optimal QoS values to the network router.
However Shen teaches return the one or more configuration commands related to the initial QoS configuration settings to the network router(Shen [0057][0060] Fig 1, configuring the router with QoS values interpreted as configuration commands related to the initial QoS configuration settings to the network router):
compute the optimal QoS values based on the received performance measurements (Shen [0043][0065] Fig 5 calculation for optimized QOS value for router by remote site, based on performance determination as shown in Fig 5 , interpreted as computing optimal QoS values for the router QoS functions);and
return the optimal QoS values to the network router (Shen [0043][0060]Fig 4 computed QOS value, send back to the router by the remote web service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi to incorporate the teachings of Shen . Doing so combination of push and pull saves local router resources and optimizes for WAN dynamic tunnel setup. QoS policy change for a remote site does not have anything to do with forwarding table entries; it will be a challenge for a local router .


Claims 2-4, 7-9, 12-13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (Pub No: US 2016/0285752 A1) in view of Knight 
(Pub No: US 2016/0248683 A1) in view of Shen et al. (Pub No: US 2016/0380823 A1) in further view of Keith et al. (Pub No: US 2013/0094356 A1).

Regarding claim 2, Joshi, Knight and Shen teach the method of claim 1, and Joshi further teaches comprising the steps of: re-measuring by the Internet router, performance of the network connection with the configured router QoS functions to determine new performance measurements (Joshi [0032][0048] quality metrics in QoS database 80 and QoS call monitor process retrieves QoS call quality metric information and modify router configuration to the call quality metrics interpreted applying configuring, by the Internet router);
re-sending, by the Internet router, the new performance measurements for the network connection to the remote web service(Joshi [0039][0040] Fig 1, router to transmit the QoS performance metrics through internet backbone service provider interpreted as remote web service over the network connection); and
calculating, by the remote web service, a rating for the configured router QoS functions of the Internet router based on the new performance measurements for the network connection (Joshi [0011][0026] remote computer offer service provider to 
determining, by the remote web service, whether the rating indicates that the configured router QoS functions are optimized(Joshi [0025][0026] router through QoS call monitors process of network traffic on an enterprise network perform analysis to determine the metrics for call quality and performance).
Joshi and Shen do not teach upon determining that the configured router QoS functions are not optimized, repeating the computing, returning, applying, re-measuring, re-sending, and calculating steps until the rating indicates the configured router QoS functions are optimized.
However Keith teaches upon determining that the configured router QoS functions are not optimized, repeating the computing, returning, applying, re-measuring, re-sending, and calculating steps until the rating indicates the configured router QoS functions are optimized(Keith [0307][0319] [0321] Fig 1, process repeats until there are no further data packets until network optimize the flow of application traffic, Quality of Service ( QoS) is achieved repeating the computing, returning, applying, re-measuring, re-sending, and calculating steps until the rating indicates the configured router QoS functions are optimized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi, Knight and Shen to incorporate the teachings of Keith . Doing so enables providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among 

Regarding claim 3, Joshi, Knight and Shen teach the method of claim 1, 
Joshi, Knight and Shen do not teach performed upon initialization of the Internet router after being installed in a network.
However Keith further teaches wherein the method is performed upon initialization of the Internet router after being installed in a network (Keith [0133] [0177] [0288] installation of the router interpreted as initialization of the Internet router).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi, Knight and Shen to incorporate the teachings of Keith. Doing so enables providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

Regarding claim 4, Joshi, Knight, Shen and Keith teach the method of claim 2, and Keith further teaches wherein the computing, returning, applying, re-measuring, re-sending, and calculating steps are repeated on a periodic basis according to a schedule provided by the remote web service to the Internet router over the network connection (Keith [0307][0319] [0321] Fig 1, process repeats until there are no further data packets until network optimize the flow of application traffic, Quality of Service ( QoS) is achieved repeating the computing, returning, applying, re-measuring, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi, Knight and Shen to incorporate the teachings of Keith. Doing so enables providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

Regarding claim 7. Joshi, Knight and Shen teach the method of claim 1. Joshi, Knight and Shen do not teach the step of uploading metrics regarding the Internet router to the remote web service, wherein the remote web service is configured to store uploaded metrics for multiple timestamp values in a database and periodically compute optimal QoS values for the router QoS functions for a plurality of periods during a day based on the uploaded metrics in the database
 However Keith teaches comprising the step of uploading metrics regarding the Internet router to the remote web service, wherein the remote web service is configured to store uploaded metrics for multiple timestamp values in a database and periodically compute optimal QoS values for the router QoS functions for a plurality of periods during a day based on the uploaded metrics in the database (Keith [0149][0206[0175] upload with timestamp in a database interpreted as uploaded metrics for multiple timestamp values in a database and periodically compute optimal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi, Knight and Shen to incorporate the teachings of Keith . Doing so enables providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

Regarding claim 8. Joshi, Knight and Shen teach the method of claim 1, Joshi, Knight and Shen do not teach performance measurements sent to the remote web service include current line statistics read by the Internet router from an attached modem or WAN interface
However Keith teaches wherein the performance measurements sent to the remote web service include current line statistics read by the Internet router from an attached modem or WAN interface (Keith [0069] [0173] [0234] using modem measure statistics for by a router ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi, Knight and Shen to incorporate the teachings of Keith . Doing so enables providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

Regarding claim 9. Joshi, Knight and Shen teach the method of claim 1, and Joshi further teaches communicating with remote performance testing services across the network connection(Joshi [0027] [0036] test call for performance testing interpreted as communicating with remote performance testing services across the network connection ).
Joshi and Shen do not teach disabling the router QoS functions on the Internet router.
However Keith teaches disabling the router QoS functions on the Internet router(Keith [0274][0288] disabling the QOS function on the router) ; and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi, Knight and Shen to incorporate the teachings of Keith . Doing so enables providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

Regarding claim 12. Joshi, Knight and Shen teach the computer-readable storage medium of claim 11, and Joshi, Knight and Shen do not teach the router to repeat the measuring, sending, receiving, and applying instructions until it is determined that the configured router QoS functions are optimized for the connection
However Keith teaches containing further processor-executable instructions that cause the router to repeat the measuring, sending, receiving, and applying instructions until it is determined that the configured router QoS functions are optimized for the connection (Keith [0307][0319] [0321] Fig 1, process repeats until there are no further data packets until network optimize the flow of application traffic, Quality of Service ( QoS) is achieved repeating the computing, returning, applying, re-measuring, re-sending, and calculating steps until the rating indicates the configured router QoS functions are optimized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi, Knight and Shen to incorporate the teachings of Keith . Doing so enables providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

Regarding claim 13. Joshi, Knight and Shen teach the computer-readable storage medium of claim 11, and Joshi further teaches containing further processor-executable instructions that cause the router to:
receive a schedule from the cloud-based web service, the schedule specifying a periodic basis for performing the instructions database (Joshi [0025][029] upload with timestamp in a database interpreted receive a schedule from the cloud-based web service, the schedule specifying a periodic basis for performing the instructions database).
Joshi, Knight and Shen do not teach performing the measuring, sending, receiving, and applying instructions on the periodic basis according to the schedule.
 performing the measuring, sending, receiving, and applying instructions on the periodic basis according to the schedule(Keith [0307][0319] [0321] Fig 1, process repeats until there are no further data packets until network optimize the flow of application traffic, Quality of Service ( QoS) is achieved repeating the computing, returning, applying, re-measuring, re-sending, and calculating steps until the rating indicates the configured router QoS functions are optimized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi, Knight and Shen to incorporate the teachings of Keith . Doing so enables providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

Regarding claim 18, Joshi, Knight and Shen teach the system of claim 17, and Joshi further teaches wherein the web service is further configured to:
calculate a rating for the configured router QoS functions of the network router based on the received performance measurements( Joshi [0011][0026] [0027] remote computer offer service provider to compute the call quality metrics of the router to optimize call quality and performance interpreted as optimal QoS values for the router QoS functions of router based on the performance measurements) ;
determine whether the rating indicates that the configured router QoS functions are optimized( Joshi [0016][0023][0026] Fig 1, service provider to route the call quality indicates that the configured router QoS functions are optimized ).
Joshi, Knight and Shen do not teach upon determining that the configured router QoS functions are not optimized, notify the network router, the optimization control module being further configured to, upon receiving notification that the router QoS functions are not optimized, repeat the determining, sending, receiving optimal QoS values, and applying until the rating indicates the configured router QoS functions are optimized
However Keith teaches upon determining that the configured router QoS functions are not optimized, notify the network router, the optimization control module being further configured to, upon receiving notification that the router QoS functions are not optimized, repeat the determining, sending, receiving optimal QoS values, and applying until the rating indicates the configured router QoS functions are optimized (Keith [0307][0319] [0321] Fig 1, process repeats until there are no further data packets until network optimize the flow of application traffic, Quality of Service ( QoS) is achieved repeat the determining, sending, receiving optimal QoS values, and applying until the rating indicates the configured router QoS functions are optimized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi, Knight and Shen to incorporate the teachings of Keith . Doing so enables providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

Regarding claim 19, Joshi, Knight and Shen teach the system of claim 17, 
Joshi, Knight and Shen do not teach wherein the network router further comprises a scheduler, and wherein the determining, sending, receiving optimal QoS values, and applying are initiated by the scheduler on a periodic basis according to a schedule provided by the web service.
However Keith further teaches wherein the network router further comprises a scheduler, and wherein the determining, sending, receiving optimal QoS values, and applying are initiated by the scheduler on a periodic basis according to a schedule provided by the web service(Keith [0307][0319] [0321] Fig 1, process repeats until there are no further data packets until network optimize the flow of application traffic, Quality of Service ( QoS) is interpreted as determining, sending, receiving optimal QoS values, and applying are initiated by the scheduler on a periodic basis according to a schedule provided by the web service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi, Knight and Shen to incorporate the teachings of Keith . Doing so enables providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

Regarding claim 20, Joshi, Knight and Shen teach the system of claim 17, and Joshi, Knight and Shen do not teach wherein the optimization control module is further 
However Keith teaches wherein the optimization control module is further configured to upload metrics regarding the network router to the web service, and wherein the web service is further configured to store uploaded metrics for multiple timestamp values in a database and periodically compute optimal QoS values for the router QoS functions for a plurality of periods during a day based on the uploaded metrics in the database(Keith [0149][0206[0175] upload with timestamp in a database interpreted as uploaded metrics for multiple timestamp values in a database and periodically compute optimal QoS values for the router QoS functions for a plurality of periods during a day based on the uploaded metrics in the database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi, Knight and Shen to incorporate the teachings of Keith . Doing so enables providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

Regarding claim 21, Joshi, Knight and Shen teach the computer-readable storage medium of claim 11, and Joshi further teaches containing further processor-executable prior to communicating with the performance testing service to measure the performance measurements for the connection ( Joshi [0027] [0036] test call for performance testing interpreted as communicating with remote performance testing services across the network connection ).
Joshi does not teach disable the router QoS functions of the router.
However Keith teaches disable the router QoS functions of the router (Keith [0276][0288] disabling the QOS function on the router).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi and Shen to incorporate the teachings of Keith . Doing so enables providing an optimized hierarchical fair service algorithm that creates levels of priority within delay-sensitive traffic and fairness among the data flows, thus prioritizing highly compressed traffic to provide a predetermined quality of service in a cost-effective manner.

Regarding claim 22, Joshi, Knight and Shen teach the method of claim 1, and Joshi and Shen do not teach wherein the router QoS functions allow the Internet router to manage the network traffic utilizing one or more of packet prioritization, resource reservation, and queue management.
However Keith further teaches wherein the router QoS functions allow the Internet router to manage the network traffic utilizing one or more of packet prioritization, resource reservation, and queue management (Keith [0006] [0165][0172][0207] router manage network traffic by utilizing priority , queue management and resource reservation interpreted as manage the network traffic 

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-13 and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455